This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A16-0877

                                       Larry Grimlie,
                                         Appellant,
                                   Linda Grimlie, Plaintiff,

                                              vs.

                              AgStar Financial Services, FLCA,
                                        Respondent.

                                  Filed December 27, 2016
                                          Affirmed
                                       Stauber, Judge

                                Wright County District Court
                          File No. 86-CV-15-5799; 86-CV-15-6186

Larry Grimlie and Linda Grimlie, Monticello, Minnesota (pro se appellants)

David J. Meyers, Benjamin B. Bohnsack, Rinke Noonan, St. Cloud, Minnesota (for
respondent)

         Considered and decided by Stauber, Presiding Judge; Worke, Judge; and Bratvold,

Judge.

                           UNPUBLISHED OPINION

STAUBER, Judge

         Appellant challenges the district court’s dismissal of their foreclosure-based

claims, arguing that the foreclosure is void because respondent failed to strictly comply

with statutory requirements. We affirm.
                                         FACTS

       In 1982, appellant Larry Grimlie and his wife, plaintiff Linda Grimlie, purchased

80 acres of land in Wright County. In 1986, the Grimlies obtained a mortgage secured by

the five acres of their land on which their homestead was located. The Grimlies did not

formally split the land into two parcels and would be unable to make this division

because Wright County required parcels in the general agriculture zoning district to be no

less than 10 acres.

       In 2002, the Grimlies obtained a mortgage from respondent AgStar Financial

Services, FLCA, which was secured by the 75 acres that did not include their homestead.

In 2004, Larry Grimlie filed for Chapter 7 bankruptcy, and included the AgStar mortgage

in his schedule of debts. Larry Grimlie was not discharged from bankruptcy until

October 2012.1

       AgStar began its foreclosure proceedings in 2013.2 A sheriff’s sale was held on

August 21, 2013, and the one-year redemption period ended on August 21, 2014. The

Grimlies did not redeem the property. Following expiration of the redemption period,

AgStar successfully asked Wright County to assign separate property identification

numbers to a 70-acre parcel and an additional five-acre parcel surrounding the Grimlies’

five-acre homestead property. This was necessary because AgStar could not sell the




1
  Grimlie’s bankruptcy was prolonged due to allegations of fraudulent transfer. Grimlie
v. Georgen-Running, 439 B.R. 710 (2010).
2
  AgStar’s first foreclosure attempt was unsuccessful because the notice of intent to
foreclose contained an error; the second successful attempt occurred eight months later.

                                            2
property it acquired by foreclosure, as the Grimlies would then be left with a five-acre

property, in violation of Wright County zoning ordinances.

       AgStar began eviction proceedings against the Grimlies as to the 70-acre parcel.

When the parties failed to agree to the transfer of the newly created five-acre parcel, the

district court issued another eviction order directing the Grimlies to remove their personal

property from AgStar’s five-acre parcel. After the second hearing, the Grimlies filed a

complaint and a petition for a temporary injunction prohibiting AgStar from selling the

70-acre parcel. AgStar offered to transfer the newly created five-acre parcel to Grimlies

free of charge after the Grimlies’ complaint was filed, but they refused to accept it.

       The district court denied the Grimlies’ motion for a temporary injunction in an

April 4, 2016 order. A hearing on AgStar’s motion to dismiss the Grimlies’ complaint

was held on February 3, 2016; the district court’s order dismissing the Grimlies’

complaint was reduced to judgment on April 5, 2016. This order is the subject of this

appeal.

                                      DECISION

       Although the district court analyzed this as a motion to dismiss for failure to state

a claim under Minn. R. Civ. P. 12.02(e), it considered materials outside of the pleadings.

“If, on a motion asserting the defense that the pleading fails to state a claim upon which

relief can be granted, matters outside the pleading are presented . . . , the motion shall be

treated as one for summary judgment and disposed of as provided in Rule 56.” Minn. R.

Civ. P. 12.02. Minn. R. Civ. P. 56.03 provides that a court shall grant summary judgment

if the record and supporting affidavits demonstrate that there are no genuine issues of


                                              3
material fact and either party is entitled to judgment as a matter of law. We review the

district court’s grant of summary judgment to determine whether there are genuine fact

issues and whether the district court erroneously applied the law. Larson v. Nw. Mut. Life

Ins. Co., 855 N.W.2d 293, 299 (Minn. 2014).

                                               I.

       Larry Grimlie argues that the district court erred by ruling that the Farmer-Lender

Mediation Act (FLMA), Minn. Stat. §§ 583.20-.32 (2014), does not apply to their

foreclosure. He raises two arguments: (1) AgStar failed to show that his annual income

for the sale of agricultural products was less than $20,000; and (2) the district court

contradicted itself by stating that the act did not apply, but cited to the act to support that

conclusion.

       The legislature enacted the FLMA to alleviate severe financial stress in the state

agricultural sector. Minn. Stat. § 583.21. The FLMA applies to creditors which are

either (1) the United States or one of its agencies; (2) corporations, partnerships, and

other business entities; or (3) individuals. Minn. Stat. § 583.24, subd. 1(a). The FLMA

also applies to (1) debtors who are individuals running a family farm; (2) a family farm

corporation; or (3) an authorized farm corporation. Id., subd. 2(a). It does not apply to

debtors who own or lease fewer than 60 acres and have annual income of less than

$20,000 from the sale of agricultural products. Id., subd. 2(b). But the FLMA “does not

apply to a debt . . . for which a proof of claim form has been filed in bankruptcy by a

creditor or that was listed as a scheduled debt, of a debtor who has filed a petition in

bankruptcy after July 1, 1987.” Id., subd. 4(1).


                                               4
       While Larry Grimlie and AgStar would fit within the list of covered creditors and

debtors, the debt is not subject to mediation because Larry Grimlie included it as a

scheduled debt in his bankruptcy petition and AgStar filed a proof of claim in that

proceeding. Therefore, AgStar did not need to demonstrate that Larry Grimlie’s annual

farm income was less than $20,000 because the debt was not subject to mediation under

this chapter. His argument that the district court contradicted itself by ignoring some

provisions of the statute but relying on other provisions is meritless. “Every law shall be

construed, if possible, to give effect to all its provisions.” Minn. Stat. § 645.16 (2014).

The district court could not have applied one section of the FLMA without considering

all of the provisions governing applicability.

       The fact of the bankruptcy filing is not disputed, and under the statute AgStar is

entitled to judgment as a matter of law. The district court did not err by granting

summary judgment on the issue of the relevancy of the FLMA.

                                             II.

       Larry Grimlie argues that AgStar failed to comply with the technical requirements

of foreclosure by advertisement, specifically citing Minn. Stat. §§ 580.021, subd. 2;

582.039; and 582.043, subd. 2 (2014). The Grimlies did not raise the issue of failure to

comply with section 582.039 in their complaint. Matters not raised or argued in the

district court may not be raised for the first time on appeal. Fontaine v. Steen, 759

N.W.2d 672, 679 (Minn. App. 2009).

       The Grimlies alleged in their complaint that AgStar did not comply with the

requirements of Minn. Stat. § 580.02 (2014), which sets forth the basic requirements for


                                              5
foreclosure by advertisement. Section 580.02 requires that (1) there is a default in a

mortgage condition; (2) no other action to collect the debt has been maintained; (3) the

mortgage has been recorded; (4) a notice of pendency has been recorded and the

foreclosing party has complied with section 580.021; and (5) the foreclosing party has

complied with section 582.043, if applicable. Minn. Stat. § 580.02. Larry Grimlie

contests the last two requirements.

       Under Minn. Stat. § 580.021, subd. 2, the foreclosing party must provide notice of

foreclosure prevention counseling services. But this subdivision applies only to

properties consisting of one to four family dwelling units, one of which is occupied by

the owner as his or her principal residence. Id., subd. 1 (2014). The property securing

the mortgage here was agricultural land without a residential dwelling. Larry Grimlie

argues that the entire 80-acre parcel included the homestead, thus making him eligible for

mortgage-foreclosure requirements related to owner-occupied properties. But the portion

of the property securing the mortgage was clearly described as a 75-acre portion of the

entire property that did not include an owner-occupied dwelling. See Bailey v. Galpin, 40

Minn. 319, 321-22, 41 N.W. 1054, 1055 (1889) (stating that legal title to land can pass by

deed if “the description is sufficient to identify the land”); see also Rochat v. Emmett, 35

Minn. 420, 421, 29 N.W. 147, 147 (1886) (“The [property owner] had power to convey it

by such terms of description as he might select, provided the description designated the

land intended to be conveyed with certainty, or so that it could be ascertained with

certainty.”). The legal description in the AgStar mortgage identified the property

securing the mortgage to exclude the Grimlies’ homestead acreage.


                                              6
       Minn. Stat. § 582.043, subd. 5, requires a mortgage servicer to notify a mortgagor

about loss mitigation options, and to offer and evaluate loss-mitigation options upon

application by a mortgagor. Again, this section applies only to owner-occupied

residential real estate consisting of no more than four dwelling units, including the

principal residence of the owner, and does not apply to this situation.

       Affirmed.




                                             7